DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, 15 are objected to because of the following informalities:
Claims 1, 8, 15 recite the claim feature “a base station of the network” which for clarity should be amended to recite “a base station of the wireless access network”		
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 8, 9, 15, 16, 22, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 15, 22 recite the claim limitation “generate(ing)…a random number over an interval” which makes the claims indefinite.  It’s unclear by “interval” Applicant intends to claim the random number is generated and compared with a threshold value over a set period of time or Applicant intends “interval” to mean a numerical range.  Examiner will interpret as best understood.
Claims 2-7, 9-14, 16-21, 23-28 are rejected for claiming dependency from above rejected claims 1, 8, 15, 22.
Claims 2, 9, 16, 23 recite the claim limitation “the set of random access occasions” which makes the claims indefinite.  It’s unclear if this limitation refers to “a set of contention-based random access occasions” or a subsequent set of random access occasions” recited in respective claims 1, 8, 15.  Examiner will interpret as best understood. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 15 recites, “A computer readable medium comprising.. instructions .. cause a processor…”
Specification recites, as follows:
[0029] Accordingly, in one or more example embodiments, the functions described may be implemented in hardware, software, or any combination thereof. If implemented in software, the functions may be stored on or encoded as one or more instructions or code on a computer-readable medium. Computer-readable media includes computer storage media. Storage media may be any available media that can be accessed by a computer. By way of example, and not limitation, such computer-readable media can comprise a random-access memory (RAM), a read-only memory (ROM), an electrically erasable programmable ROM (EEPROM), optical disk storage, magnetic disk storage, other magnetic storage devices, combinations of the aforementioned types of computer-readable media, or any other medium that can be used to store computer executable code in the form of instructions or data structures that can be accessed by a computer

Applicant has provided another antecedent basis for the claim terminology “a computer readable medium”. Applicant has provided intrinsic evidence of embodiment for the term as “can include but are not limited to… ". Since the applicant fails inclusively and specifically provide antecedent basic to limit the specific statutory embodiments, “computer readable medium” belongs to the intrinsic non-statutory embodiments such as carrier signal, radio wave, light wave, and transmission medium/media. 
Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical “device” or “part.” A propagating electromagnetic signal is not a “machine” as that term is used in § 101. Signals, standing alone, are not “manufacture[s]” under the meaning of that term in § 101. A signal comprising a fluctuation in electric potential or in electromagnetic fields is not a “chemical union,” nor a gas, fluid, powder, or solid. Signals are not “composition[s] of matter.” Thus, a transitory, propagating signal is not a “process, machine, manufacture, or composition of matter. Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter. (see In re Nuijten, 500 F. 3d 1346 1356 n.7 (Fed. Cir 2007). 
In view of the above analysis, claim 15 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.
Claims 16-21 are rejected for claiming dependency from above rejected claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 15, 22 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-WG2 Meeting #106 R2-1906305 provided by Applicant’s IDS, hereafter 3GPP, in view of Huang et al (USPN 2021/0307073) with provisional application 63/015238 filed 4/24/2020.

	Regarding claim 8, 3GPP discloses 
	a user equipment (UE) for wireless communication, comprising: (UE for performing random access using either 2-step or 4-step RACH (page 1)
	generate, by a user equipment (UE) of a wireless access network, for a set of random access occasions, (UE drawing a random number for a set of random access occasions, ROs, for 2-step/4-step RACH (pages 1-2)
	a random number over an interval (over interval between, and including, 0 and 1 (page 2)
	for the generated random number meeting a threshold value within the interval, transmitting by the UE a random access within one of the random access occasions of the set (if drawn random number from range of 0 to 1 meets criteria of being above threshold, UE transmits random access utilizing a RO in separate/dedicated ROs of 4-step RACH (page 2)
	for the generated random number not meeting the threshold value, attempting, by the UE, access to the network within a subsequent set of random access occasions of the base station (if drawn number is lower than threshold, UE selects 2-step RACH using a RO in separate/dedicated ROs of 2-step RACH (page 2)
	3GPP does not expressly disclose a memory; and at least one processor coupled to the memory, the memory including instructions executable by the at least one processor to cause the UE to; for a set of contention-based random access occasions; transmitting by the UE and to the base station, a random access preamble within one of the random access occasions of the set; the subsequent set of random access occasions occurring after the set of contention-based random access occasions of the base station

	Huang discloses a memory; and at least one processor coupled to the memory, the memory including instructions executable by the at least one processor to cause the UE to: (UE, FIG. 3 #300, comprising memory, FIG. 3 #310, comprising instructions executable by processor, FIG. 3 #308, coupled to memory [0057]
 	for a set of contention-based random access occasions (set of contention based ROs to be used for transmission to base station [0110-0113], FIGs. 1, 9-15, provisional application 63/015238 pages 12, 16, 17
  	transmitting by the UE and to the base station, a random access preamble within one of the random access occasions of the set (UE transmitting to base station a preamble utilizing a RO of the set of ROs [0089-0090, 0110-0113], FIGs. 1, 9-15, provisional application 63/015238 pages 12, 16, 17
	the subsequent set of random access occasions occurring after the set of contention-based random access occasions of the base station (ROs for 2-step RACH occurs after ROs for 4-step CB to base station [0221], FIG. 17
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a memory; and at least one processor coupled to the memory, the memory including instructions executable by the at least one processor to cause the UE to; for a set of contention-based random access occasions; transmitting by the UE and to the base station, a random access preamble within one of the random access occasions of the set; the subsequent set of random access occasions occurring after the set of contention-based random access occasions of the base station” as taught by Huang into 3GPP’s system with the motivation to enable a UE to select either a 4-step random access or 2-step random access based on load status (3GPP, pages 1-3)

Claim 1 is rejected based similar ground(s) provided in rejection of claim 8.

	Regarding claim 15, 3GPP discloses
	generate, for a set of random access occasions, (UE drawing a random number for a set of random access occasions, ROs, for 2-step/4-step RACH (pages 1-2)
	a random number over an interval (over interval between, and including, 0 and 1 (page 2)
	for the generated random number meeting a threshold value within the interval, transmitting by the UE a random access within one of the random access occasions of the set (if drawn random number from range of 0 to 1 meets criteria of being above threshold, UE transmits random access utilizing a RO in separate/dedicated ROs of 4-step RACH (page 2)
	for the generated random number not meeting the threshold value, attempting, by the UE, access to the network within a subsequent set of random access occasions of the base station (if drawn number is lower than threshold, UE selects 2-step RACH using a RO in separate/dedicated ROs of 2-step RACH (page 2)
	3GPP does not expressly disclose a computer readable medium storing computer executable code, the code when executed by a processor cause the processor to:; for a set of contention-based random access occasions; transmitting by the UE and to the base station, a random access preamble within one of the random access occasions of the set; the subsequent set of random access occasions occurring after the set of contention-based random access occasions of the base station

	Huang discloses a computer readable medium storing computer executable code, the code when executed by a processor cause the processor to: (UE, FIG. 3 #300, comprising memory, FIG. 3 #310, comprising instructions executable by processor, FIG. 3 #308, coupled to memory [0057]
 	for a set of contention-based random access occasions (set of contention based ROs to be used for transmission to base station [0110-0113], FIGs. 1, 9-15, provisional application 63/015238 pages 12, 16, 17
  	transmitting by the UE and to the base station, a random access preamble within one of the random access occasions of the set (UE transmitting to base station a preamble utilizing a RO of the set of ROs [0089-0090, 0110-0113], FIGs. 1, 9-15, provisional application 63/015238 pages 12, 16, 17
	the subsequent set of random access occasions occurring after the set of contention-based random access occasions of the base station (ROs for 2-step RACH occurs after ROs for 4-step CB to base station [0221], FIG. 17
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a computer readable medium storing computer executable code, the code when executed by a processor cause the processor to:; for a set of contention-based random access occasions; transmitting by the UE and to the base station, a random access preamble within one of the random access occasions of the set; the subsequent set of random access occasions occurring after the set of contention-based random access occasions of the base station” as taught by Huang into 3GPP’s system with the motivation to enable a UE to select either a 4-step random access or 2-step random access based on load status (3GPP, pages 1-3)

 	Regarding claim 22, 3GPP discloses 
	an apparatus for wireless communications, comprising: (UE for performing random access using either 2-step or 4-step RACH (page 1)
	generate, for a set of random access occasions, (UE drawing a random number for a set of random access occasions, ROs, for 2-step/4-step RACH (pages 1-2)
	a random number over an interval (over interval between, and including, 0 and 1 (page 2)
	transmitting, for the generated random number meeting a threshold value within the interval, transmitting by the UE a random access within one of the random access occasions of the set (if drawn random number from range of 0 to 1 meets criteria of being above threshold, UE transmits random access utilizing a RO in separate/dedicated ROs of 4-step RACH (page 2)
	for the generated random number not meeting the threshold value, attempting, by the UE, access to the network within a subsequent set of random access occasions of the base station (if drawn number is lower than threshold, UE selects 2-step RACH using a RO in separate/dedicated ROs of 2-step RACH (page 2)
	3GPP does not expressly disclose means for generating; means for transmitting, means for attempting; for a set of contention-based random access occasions; transmitting by the UE and to the base station, a random access preamble within one of the random access occasions of the set; the subsequent set of random access occasions occurring after the set of contention-based random access occasions of the base station

	Huang discloses a means for generating: (processor, FIG. 3 #308)
 	means for transmitting (transceiver, FIG. 3 #314)
	means for attempting (transceiver, FIG. 3 #314
 	for a set of contention-based random access occasions (set of contention based ROs to be used for transmission to base station [0110-0113], FIGs. 1, 9-15, provisional application 63/015238 pages 12, 16, 17
  	transmitting by the UE and to the base station, a random access preamble within one of the random access occasions of the set (UE transmitting to base station a preamble utilizing a RO of the set of ROs [0089-0090, 0110-0113], FIGs. 1, 9-15, provisional application 63/015238 pages 12, 16, 17
	the subsequent set of random access occasions occurring after the set of contention-based random access occasions of the base station (ROs for 2-step RACH occurs after ROs for 4-step CB to base station [0221], FIG. 17
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “means for generating; means for transmitting, means for attempting; for a set of contention-based random access occasions; transmitting by the UE and to the base station, a random access preamble within one of the random access occasions of the set; the subsequent set of random access occasions occurring after the set of contention-based random access occasions of the base station” as taught by Huang into 3GPP’s system with the motivation to enable a UE to select either a 4-step random access or 2-step random access based on load status (3GPP, pages 1-3)

Allowable Subject Matter
Claims 2-7, 9-14, 16-21, 23-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Jeon et al (USPN 2021/0051736)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469